Case 1:16-md-02742-PKC Document 624

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

= -_ ~~ == eee eee eee ee ee x
SESL RECOVERY, LLC,
Plaintiff,
~against-
DEUTSCHE BANK SECURITIES INC.,
Defendant.
eee ee “ — —-——=— sees e nea

 

CASTEL, U.S.D.J.

Filed 06/14/19 Page 1 of 2

16-md-2742 (PKC)
19-cv-3286 (PKC)
19-cv-4126 (PKC)

ORDER

On May 7, 2019, defendant Deutsche Bank Securities, Inc. (“Deutsche Bank”)

filed a motion before this Court to withdraw the automatic reference of the action brought

against it by plaintiff SESL Recovery, LLC (“SESL”). Yesterday, the Court granted the motion

in a four-page Order.

Today, the undersigned learned from SESL that

1. On May 16, 2019, Judge Bernstein of the Bankruptcy Court heard

argument on the motion to remand and at the conclusion of the hearing

issued a six-page bench ruling granting SESL’s motion. Deutsche

Bank’s counsel did not inform this Court of Judge Bernstein’s ruling.
2. On June 3, 2019, Judge Bernstein signed and filed an order remanding

the action to California state court. Deutsche Bank’s counsel did not

inform this Court of the Order.

If the Court had known of the grant of the motion to remand, it would not have

proceeded to adjudicate the motion to withdraw the reference as it did in the four-page Order of

 
Case 1:16-md-02742-PKC Document 624 Filed 06/14/19 Page 2 of 2

yesterday and the Clerk would not have prepared and entered the Judgment as it did today. The
remand of the action to the California state court foreclosed consideration of the motion to
withdraw the reference because there is no action in this Court in which a reference may be
withdrawn. This conduct on the part of Deutsche Bank’s counsel prejudiced the administration
of justice by diverting judicial resources away from other pressing judicial matters.

The Court expresses no view on whether, in the absence of a stay of an order of
remand, a post-remand appeal of an order of remand is efficacious. There is no indication that
Deutsche Bank sought a stay of the May 16 bench ruling or June 3 Order. [fit thought it had
such a right to appeal, Deutsche Bank still would have been required to inform this Court of the
remand ruling and order because prudentially a district court ought not act on a motion to
withdraw the reference that is the subject of a Bankruptcy Court’s grant of a motion to remand
unless or until the order granting remand is vacated or modified.

Let counsel of record for Deutsche Bank show cause in writing by July 8, 2019
why this Court ought not refer them to the Court’s Grievance Committee for violation of Rule

8.4(d) of the Rules of Professional Conduct.

SO ORDERED. Life

P, Kevin wiht Castel
United States District Judge

Dated: New York, New York
June 14, 2019

 

 
